COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Sun Coast Resources, Inc. and Alberto Acosta, Jr.

Appellate case number:    01-18-00501-CV

Trial court case number: 2016-63144

Trial court:              125th District Court of Harris County

       Relators filed a petition for writ of mandamus challenging the trial court’s order signed
April 17, 2018. On September 26, 2018, the trial court forwarded to this court a copy of an order
signed on September 25, 2018, vacating the April 17 order.
       The court requests responses from the parties addressing whether the trial court’s
September 25 order moots this original proceeding. If the parties file responses, the responses
should be filed within 10 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: September 27, 2018